Title: To Thomas Jefferson from Stephen Cathalan, Jr., 11 March 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          Marseilles, 11 Mch. 1792. He encloses a receipt for a box of “Brugnols Prunes,” shipped on the Kitty, Capt. Stephen Moore, and notes that he has sent to Robert Gilmor & Co. by the Louisa, Capt. Birkhead, a box of confectionary for TJ or TJ’s daughter.—Also enclosed is a bill of lading for four barrels containing 100 young olive trees and one barrel containing 8 caper plants. These have been sent to Gilmor & Co. of Baltimore with instructions to forward them to the Charleston Society of Agriculture. He will “Value” on the Parisian banking firm of Grant & Co. their cost of £100.—American trade with Marseilles increases but is carried on almost entirely in French ships because of the Barbary wars and the French duty on tobacco. An expected cargo of  450 hogsheads of tobacco from Fenwick Mason & Co. of Georgetown will still sell well here because of the depreciation of assignats. Another cargo of 550 hogsheads of tobacco from Willing, Morris & Co. failed to arrive here because the Perseverance, the ship carrying them, put in at Bordeaux instead for fear of Algerine pirates. This change in destination will cost the owners £200 sterling.—Flour sells here for £60 per bushel (as opposed to £45 in Bordeaux), beeswax for £300 to 320 per quintal, whale oil for £60 per quintal, Carolina rice for £22 to 25 per quintal, Carolina indigo for £9 to 12 per [lb.?], and staves for £27 per 103 staves. Ten to twelve French ships are involved in the American trade.
          The French have failed to follow the wise example of the U.S. constitution. Here galleries and clubs influence votes and men without property exercise the franchise. The clubs influence all levels of government and will not be satisfied until they have created a republic in France. They work assiduously to bring the king into disrepute and threaten anyone who dares to express support for the monarchy. The clubs are as great a danger to the French constitution, which is designed to “reddress the too Enormous abuses of the old regime,” as the aristocratic émigrés who wish to return to France and reestablish despotism. The “True Patriots,” who far outnumber either of these groups, are simply unable to unite and make their influence felt. Only God knows how this will all end.
        